19-10747-shl          Doc 232         Filed 11/15/19         Entered 11/15/19 17:17:37      Main Document
                                                            Pg 1 of 2


DAVIDOFF HUTCHER & CITRON LLP
605 Third Avenue
New York, New York 10022
(212) 557-7200
David H. Wander, Esq.
dhw@dhclegal.com

Attorneys for Counsel Financial II, LLC, LIG Capital LLC,
and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
In re:                                                              Chapter 11

JEFFREY LEW LIDDLE,                                                 Case No. 19-10747-shl

                                         Debtor.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

          STIPULATION AND ORDER EXTENDING DEADLINE FOR COUNSEL
          FINANCIAL II, LLC, LIG CAPITAL LLC, AND COUNSEL FINANCIAL
              HOLDINGS LLC TO FILE COMPLAINT AGAINST DEBTOR
                  OBJECTING TO DISCHARGEABILITY OF DEBT

          WHEREAS, on March 11, 2019, the debtor filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code; and

          WHEREAS, the deadline for Counsel Financial II LLC, LIG Capital LLC and/or

Counsel Financial Holdings LLC (collectively the “Creditors”) to file a complaint against the

debtor objecting to the dischargeability of debt is presently November 15, 2019 (the “Complaint

Deadline”), pursuant to a prior Stipulation and Order entered by the Court on October 21, 2019

(Doc 204); and

          WHEREAS, the Debtor has agreed to the Creditors’ request for an additional thirty (30)

day extension of the Complaint Deadline;




 671906v.1
19-10747-shl    Doc 232      Filed 11/15/19     Entered 11/15/19 17:17:37       Main Document
                                               Pg 2 of 2


        NOW, THEN, IT IS HEREBY STIPULATED AND AGREED by and between the

undersigned parties, which stipulation when “so ordered” by the U.S. Bankruptcy Court shall

constitute an order of the Court as follows:

        1.     The Complaint Deadline for the Creditors is extended for an additional thirty (30)

days to December 15, 2019.


Dated: New York, New York
       November 15, 2019              DAVIDOFF HUTCHER & CITRON LLP

                                      By: /s/ David H. Wander
                                          David H. Wander, Esq.
                                      605 Third Avenue
                                      New York, New York 10022
                                      (212) 557-7200
                                      dhw@dhclegal.com
                                      Attorneys for Counsel Financial II, LLC, LIG Capital LLC,
                                      and Counsel Financial Holdings LLC



Dated: New York, New York
       November 15, 2019                       FOLEY HOAG, LLP

                                               By: /s/ William Gray
                                                   William Gray, Esq.
                                               1301 Avenue of the Americas
                                               New York, New York 10019
                                               Attorneys for Debtor and Debtor in Possession

THIS STIPULATION IS “SO ORDERED”
THIS ____ DAY OF NOVEMBER, 2019


                                     _
HONORABLE SEAN H. LANE
UNITED STATES BANKRUPTCY JUDGE




 671906v.1                                       2
